Title: From Benjamin Franklin to Benjamin Vaughan, 19 January 1783
From: Franklin, Benjamin
To: Vaughan, Benjamin


My dear Friend,Passy. Sunday morng. Jan. 19. 83.
I should have been at Versailles this Morning as you desired, tho’ I had no clear Conception, from what you said to me, how my going could be of Use; but late last Night I received a Note from M. de V. [Vergennes] which postpones the Interview till tomorrow at 10 aClock. Your Brother tells me that you would have come out here to day if you had not imagined I should be at Versailles. I dine at home without Company, and shall be glad of yours; being ever Yours most affectionately
B Franklin
B Vaughan Esqr
